PER curiam:.
Christopher N. Patterson, appointed counsel for Demetrius Lamar Love, in this direct criminal appeal, has moved to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANT*262ED, and Love’s conviction and sentence are AFFIRMED.